Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE No. 18-cv-61991-BLOOM/Valle

  SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff,
  v.

  1 GLOBAL CAPITAL LLC, and
  CARL RUDERMAN,

                Defendants, and

  1 WEST CAPITAL LLC,
  BRIGHT SMILE FINANCING, LLC,
  BRR BLOCK INC.,
  DIGI SOUTH, LLC,
  GANADOR ENTERPRISES, LLC,
  MEDIA PAY LLC,
  PAY NOW DIRECT LLC, and
  RUDERMAN FAMILY TRUST,

                Relief Defendants.
                                                             /

             JUDGMENT AGAINST DEFENDANT 1 GLOBAL CAPITAL LLC
                 AND RELIEF DEFENDANT 1 WEST CAPITAL LLC

         THIS CAUSE is before the Court upon Plaintiff Securities and Exchange Commission’s

  Unopposed Motion for Judgment (“Judgment”) Against Defendant 1 Global Capital LLC (“1

  Global”) and Relief Defendant 1 West Capital LLC (“1 West”) (collectively the “Debtors”), ECF

  No. [116]. By the Consent of 1 Global and 1 West to Judgment (“Consent”), ECF No. [116-1],

  without admitting or denying the allegations of the Amended Complaint (except that they admit

  the jurisdiction of this Court over them and over the subject matter of this action), subject to

  bankruptcy court approval in the Debtors’ pending Chapter 11 Bankruptcy Case (Case No. 18-

  1921-RBR (Bankr. S.D. Fla.), the “Bankruptcy Case”), which has been so approved, the
Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 2 of 7
                                                             CASE No. 18-cv-61991-BLOOM/Valle

  Debtors have entered a general appearance, consented to entry of this Judgment, waived findings

  of fact and conclusions of law, and waived any right to appeal from this Judgment. The Court

  finds that good cause exists for entry of the Judgment. Having considered the Motion, and being

  otherwise fully advised, it is

         ORDERED AND ADJUDGED that Plaintiff Securities and Exchange Commission’s

  Unopposed Motion for Judgment Against Defendant 1 Global Capital LLC and Relief Defendant

  1 West Capital LLC, ECF No. [116], is GRANTED as set forth below.

                                                   I.

                               PERMANENT INJUNCTIVE RELIEF

                      A. Section 5 of the Securities Act of 1933 (“Securities Act”)

         1 Global is permanently restrained and enjoined from violating Section 5 of the

  Securities Act (15 U.S.C. § 77e) by, directly or indirectly, in the absence of any

  Applicable exemption:

        (a)      Unless a registration statement is in effect as to a security, making use of

        any means or instruments of transportation or communication in interstate commerce or of

        the mails to sell such security through the use or medium of any prospectus or otherwise;

        (b)     Unless a registration statement is in effect as to a security, carrying or causing to be

        carried through the mails or in interstate commerce, by any means or instruments

        of transportation, any such security for the purpose of sale or for delivery after sale;

        or

         (c)       Making use of any means or instruments of transportation or communication in

         interstate commerce or of the mails to offer to sell or offer to buy through the use or

         medium of any prospectus or otherwise any security, unless a registration statement



                                                    2
Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 3 of 7
                                                             CASE No. 18-cv-61991-BLOOM/Valle

          has been filed with the Commission as to such security, or while the registration

          statement is the subject of a refusal order or stop order or (prior to the effective date of

          the registration statement) any public proceeding or examination under Section 8 of the

          Securities Act (15 U.S.C. § 77h).

          As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) 1 Global’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with 1 Global or with anyone described in (a).

                                   B. Section 17(a) of the Securities Act

          1 Global is permanently restrained and enjoined from violating Section 17(a) of

  the Securities Act (15 U.S.C. §§ 77q(a)) in the offer or sale of any security by the use of any

  means or instruments of transportation or communication in interstate commerce or by use of the

  mails, directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;

          (b)     to obtain money or property by means of any untrue statement of material fact or

                  any omission of a material fact necessary in order to make the statements made,

                  in the light of the circumstances under which they were made, not misleading; or

          (c)     to engage in any transaction, practice, or course of business which operates or

                  would operate as a fraud or deceit upon the purchaser,

  with respect to:

          (A) any investment strategy or investment in securities,

          (B) the prospects for success of any product or company,

          (C) the use of investor funds,



                                                   3
Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 4 of 7
                                                            CASE No. 18-cv-61991-BLOOM/Valle

         (D) compensation to any person, or

         (E) the misappropriation of investor funds or investment proceeds.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) 1 Global’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with 1 Global or with anyone described in (a).

  C. Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934 (“Exchange Act”)

         1 Global is permanently restrained and enjoined from violating, directly or indirectly,

  Section 10(b) of the Exchange Act (15 U.S.C. § 78j(b)) and Rule 10b-5 promulgated

  thereunder (17 C.F.R. § 240.10b-5), by using any means or instrumentality of interstate

  commerce, or of the mails, or of any facility of any national securities exchange, in connection

  with the purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

         (c)     to engage in any act, practice, or course of business which operates or

                 would operate as a fraud or deceit upon any person,

  with respect to:

         (A) any investment strategy or investment in securities,

         (B) the prospects for success of any product or company,

         (C) the use of investor funds,

         (D) compensation to any person, or



                                                   4
Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 5 of 7
                                                            CASE No. 18-cv-61991-BLOOM/Valle

         (E) the misappropriation of investor funds or investment proceeds.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) 1 Global’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with 1 Global or with anyone described in (a).

                                 D. Section 15(a) of the Exchange Act

         1 Global is permanently restrained and enjoined from violating, directly or

  indirectly, Section 15(a) of the Exchange Act, [15 U.S.C. § 78o(a)], by using the mails or other

  means or instrumentalities of interstate commerce, to effect transactions in, or to induce

  or attempt to induce the purchase or sale of securities, without being associated with a broker or

  dealer that was registered with the Commission in accordance with Section 15(b) of the

  Exchange Act (15 U.S.C. §78o(b)).

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) 1 Global’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with 1 Global or with anyone described in (a).

                                                  II.
                                       MONETARY RELIEF

         Upon motion of the Commission, if any, the Court shall determine whether it is

  appropriate to order disgorgement of ill-gotten gains and prejudgment interest on disgorgement

  against the Debtors and a civil penalty against 1 Global, and if so, the amount of the

  disgorgement and prejudgment interest against the Debtors and the amount of any civil penalty

  against 1 Global. If disgorgement is ordered, the Debtors shall pay, subject to an order of the

  bankruptcy court, prejudgment interest on disgorgement, calculated as starting from July 28,

                                                   5
Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 6 of 7
                                                           CASE No. 18-cv-61991-BLOOM/Valle

  2018, based on the rate of interest used by the Internal Revenue Service for the underpayment of

  federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s

  motion for disgorgement or a civil penalty, and at any hearing held on such a motion: (i) the

  Debtors will be precluded from arguing that 1 Global did not violate the federal securities laws

  as alleged in the Amended Complaint; (ii) the Debtors may not challenge the validity of the

  Consent or this Judgment; (iii) solely for the purposes of such motion, the allegations of the

  Amended Complaint shall be accepted as and deemed true by the Court; and (iv) the Court may

  determine the issues raised in the motion on the basis of affidavits, declarations, excerpts of

  sworn deposition or investigative testimony, and documentary evidence, without regard to the

  standards for summary judgment contained in Rule 56(c) of the Federal Rules of Civil

  Procedure. In connection with the Commission’s motion for disgorgement, the parties may take

  discovery, including discovery from appropriate non-parties.

                                                 III.

                               INCORPORATION OF CONSENT

          The Consent filed herewith is incorporated herein with the same force and effect as if

  fully set forth herein, and the Debtors shall comply with all of the undertakings and agreements

  set forth therein.

                                                 IV.

                                RETENTION OF JURISDICTION

          This Court shall retain jurisdiction of this matter and the Debtors in order to implement

  and carry out the terms of this Judgment and all Orders and Decrees that may be entered, to

  entertain any suitable application or motion for additional relief within the jurisdiction of this

  Court, and to order any other relief that this Court deems appropriate under the circumstances,



                                                  6
Case 0:18-cv-61991-BB Document 117 Entered on FLSD Docket 11/28/2018 Page 7 of 7
                                                            CASE No. 18-cv-61991-BLOOM/Valle

  subject to any necessary approvals or orders of the Bankruptcy Court. The Bankruptcy Court

  shall continue to maintain jurisdiction over all such matters over which the Bankruptcy Court has

  jurisdiction in the Bankruptcy Case.

                                                  V.

                                  RULE 54(b) CERTIFICATION

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, Judgment is entered as set forth above.


          DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of November,

  2018.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of record




                                                   7
